DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE and the amendment filed on March 16, 2022 have been entered.  The claims pending in this application are claims 34-36, 39, and 41-44. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendments filed on March 16, 2022. Claims 34-36, 39, and 41-44 will be examined. 

Claim Objections
Claim 34 is objected to because of the following informalities: (1) “(i) fetal nucleic acid comprising only recognition sequences that are unmethylated, (ii) maternal reference nucleic acid comprising only the recognition sequences that are methylated, and (iii) a known initial amount of control nucleic acid having only the recognition sequences that are unmethylated” in the preparing step should be “(i) a fetal nucleic acid comprising only recognition sequences that are unmethylated and is capable of cleaving by a restriction enzyme that cleaves only the recognition sequences that are unmethylated, (ii) a maternal reference nucleic acid comprising only the recognition sequences that are methylated and is not capable of cleaving by the restriction enzyme that cleaves only the recognition sequences that are unmethylated, and (iii) a known initial amount of control nucleic acid having only the recognition sequences that are unmethylated and is capable of cleaving by the restriction enzyme that cleaves only the recognition sequences that are unmethylated”; (2) “a restriction enzyme that cleaves only the recognition sequences that are unmethylated” in the conducting step should be “the restriction enzyme that cleaves only the recognition sequences that are unmethylated”; and (3) “specific for” in the measuring step should be “specifically hybridized to”. 
Claim 41 is objected to because of the following informality: “detecting the amplified products in the droplets using a hydrolysis probe assay wherein the detectably labeled probes are fluorescent hydrolysis probes” should be “detecting the amplified products in the droplets using fluorescent hydrolysis probes wherein the detectably labeled probes are the fluorescent hydrolysis probes”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-36, 39, and 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation “the reference nucleic acids” in the normalized step of the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “reference nucleic acids” before “the reference nucleic acids”. Please clarify. 

Response to Arguments
7.	Applicant’s arguments with respect to claims 34-36, 39, and 41-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	 No claim is allowed. 
9.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 4, 2022